DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 11 and Claim 8; line 10, recite the limitation "the number".  			There is insufficient antecedent basis for these limitations in the claims.
Claim 1; line 10-11 and claim 8; line 10 recited the feature “information on the number of the component reel”, however from the claim language it is unclear what is meant by information on the number of the component reel, the identification number of the reel or the technical properties i.e. diameter, width, component name of the reel. Although the specification in paragraphs [0038-0039] and Fig. 9; recites that "Reel number" 45 is a number for specifying component reel 8, while [0047] indicates the number of reels. These data can be reasonably considered as the information on the number of the reel and thus the recited limitations render the claims indefinite as they 
	Claims 4 and 11 recite the limitation "each of the plurality of holding rows holding the component reel" in line 4, while claim 1 recites a single component reel.  Therefore it is unclear how the plurality of holding rows would hold the same component reel, i.e., how that same single component reel would be held in each of the plurality of holding rows. Note, based on the disclosure, it is apparent that each of the plurality of holding rows would hold a different one of the plurality of component reels. Accordingly, the boundaries of the claim are not reasonably clear.							
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO, US 2018/0046736, in view of MAENISHI, US 2016/0086790.
Regarding claim 1, SUGIMOTO discloses; a method of determining disposition of a component supply unit including a component reel (Fig. 2; 81, 82) obtained by winding a component accommodating tape (Fig. 2; 86, 85) accommodating a component and a tape feeder (Fig. 1-5; ALF1-5 and M1-4) that supplies the component accommodating tape drawn out from the component reel, for determining component supply unit 
Regarding claim 2, SUGIMOTO discloses; determining an interval at which the tape feeder is disposed (Fig. 1-5; ALF1-5 and M1-4 and ¶ 0043; feeder devices ALF1-5 and M1-4 are disposed into the slots) in the holding unit.					SUGIMOTO substantially discloses the invention but is silent about based on the information on the number of the component reel. However MAENISHI teaches that operator determine an operation area where the attachment operation of the reel member 14 is to be executed as the component mounter is specified (¶ 0033) and the portable terminal 8 form a component preparation instruction system that performs a component preparation instruction for preparing the reel member 14 (¶ 0034).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify SUGIMOTO by acquiring information on the number of the component reel and based on the information on the number of the component reel, as taught by MAENISHI, to provide a component preparation instruction system that performs a component preparation instruction for preparing a reel member to be supplied to a component mounting line in which a plurality of component mounters is arranged (¶ 0034). 
Regarding claim 5, SUGIMOTO discloses; determining an interval at which the tape feeder is disposed (Fig. 1-5; ALF1-5 and M1-4 and ¶ 0043; feeder devices ALF1-5 and M1-4 are disposed into the slots) in the holding unit, based on whether or not the tape feeder is capable of holding the component reel (Fig. 1-5; 81,82 and ¶ 0034; reels 
Regarding claim 6, SUGIMOTO discloses; the tape feeder includes an automatic load feeder (Fig. 1-5; ALF1-5 and ¶ 0043; automatic feeder devices ALF1-5) that automatically switches and supplies the component accommodating tape drawn out from a plurality of the component reels.
Regarding claim 7, SUGIMOTO discloses; displaying (Fig. 4-5 and ¶ 0043, 0047; feeder arrangement table illustrated by control device) the component supply unit disposition.
Regarding claim 8, SUGIMOTO discloses; an apparatus for determining disposition of a component supply unit including a component reel (Fig. 2; 81, 82) obtained by winding a component accommodating tape (Fig. 2; 86, 85) accommodating a component and a tape feeder (Fig. 1-5; ALF1-5 and M1-4) that supplies the component accommodating tape drawn out from the component reel, for determining component supply unit disposition in which the component supply unit (Fig. 1; 6)  is disposed in a holding unit that holds the component supply unit, the apparatus comprising: 												an information acquiring unit that acquires component supply unit information including constraint condition information (Fig. 1-5; 16 and ¶ 0043; constraint conditions acquired by control device) including information related to a layout that is capable of being selected (Fig. 3;S1 and ¶ 0040-0041; operator selected the input setting) when the component supply unit is disposed (Fig. 1-5 and ¶ 0043; feeder devices ALF1-5 and M1-4 are disposed into the slots)in the holding unit; and 				
Regarding claim 9, SUGIMOTO discloses; the unit disposition determining unit determines an interval at which the tape feeder is disposed (Fig. 1-5; ALF1-5 and M1-4 and ¶ 0043; feeder devices ALF1-5 and M1-4 are disposed into the slots) in the holding unit.													SUGIMOTO substantially discloses the invention but is silent about based on the 
Regarding claim 12, SUGIMOTO discloses; the unit disposition determining unit determines an interval at which the tape feeder is disposed (Fig. 1-5 and ¶ 0043; feeder devices ALF1-5 and M1-4 are disposed into the slots) in the holding unit, based on whether or not the tape feeder is capable of holding the component reel (Fig. 1-5 and ¶ 0034; reels 81 and 82 hold by holding device 6 mounted corresponding to one or the multiple feeder devices).
Regarding claim 13, SUGIMOTO discloses; the tape feeder includes an automatic load feeder (Fig. 4-5 and ¶ 0043; automatic feeder devices ALF1-5) that automatically switches and supplies the component accommodating tape drawn out from a plurality of the component reels.
Regarding claim 14, SUGIMOTO discloses; a display unit (Fig. 4-5 and ¶ 0043, 0047; feeder arrangement table illustrated by control device) that displays the component supply unit disposition.
Allowable Subject Matter
Claims 3-4 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/AZM A PARVEZ/Examiner, Art Unit 3729             

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729